OPINION — AG — ** COUNTY SUPERINTENDENT — COMPENSATION ** THE BOARD OF COUNTY COMMISSIONERS CAN APPROVE THE CLAIM FOR THE SALARY OF THE COUNTY SUPERINTENDENT OF SCHOOLS WHO HELD OVER THE PERIOD OF SIX MONTHS AND TEN DAYS; THAT SHE IS ENTITLED TO BE PAID THE STATUTORY SALARY FOR SUCH OFFICE FOR SUCH PERIOD, NOTWITHSTANDING HER EMPLOYMENT AS A TEACHER IN A SCHOOL DISTRICT. (DUAL COMPENSATION, DUAL OFFICE HOLDING, TEACHER, QUALIFY FOR OFFICE, ELIGIBILITY, ELECTION) CITE: 51 O.S. 6 [51-6], 51 O.S. 3.1 [51-3.1], 70 O.S. 3-1 [70-3-1], 70 O.S. 6-1 [70-6-1], OPINION NO. JUNE 23, 1951 — MILLS, OPINION NO. AUGUST 3, 1939 — PIERCE, OPINION NO. SEPTEMBER 6, 1938 — TRACY, ARTICLE II, SECTION 11 (PERSONAL ATTENTION TO THE DUTIES OF THE OFFICE TO WHICH HE IS ELECTED) (J. H. JOHNSON)